         Case 5:19-cv-00834-DAE Document 24 Filed 01/21/20 Page 1 of 18




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                  San Antonio Division

MALIBU MEDIA, LLC,
               Plaintiff,
                                                  CIVIL ACTION NO. 5-19-CV-00834-DAE
vs.
JOHN DOE,
               Defendant.



    DEFENDANT JOHN DOE’S OPPOSITION TO PLAINTIFF’S MOTION TO STRIKE
                 DEFENDANT’S AFFIRMATIVE DEFENSES

I. Introduction.

       At the pleadings stage, a court should deny a motion to strike affirmative defenses if the

plaintiff does not show prejudice. Plaintiff Malibu Media, LLC (“Malibu”) does not once claim

prejudice in its motion to strike Defendant John Doe’s (“Doe”) affirmative defenses [Dkt. 16].

This alone is fatal to Malibu’s motion.

       Malibu’s motion also fails because (1) Doe’s affirmative defenses are relevant to this

copyright infringement controversy and (2) Doe has put Malibu on fair notice of the basis of his 1

affirmative defenses. These show that Doe has satisfied the pleading requirements of Fed. R. Civ.

P. 8(b) and that he may test the merits of his defenses in discovery. The Court should deny Malibu’s

motion to strike

II. Background.

       Malibu filed a complaint asserting copyright infringement against “John Doe,” based on



1
 For readability, this opposition uses generic male pronouns to refer to John Doe, without implying
anything about John Doe’s actual gender.

                                              1
         Case 5:19-cv-00834-DAE Document 24 Filed 01/21/20 Page 2 of 18




allegations of file-sharing of Malibu’s pornographic works associated with the IP address

70.121.72.192 (“Alleged IP Address”). [Dkt. 1]. Malibu applied for a subpoena to unmask the

internet subscriber associated with the Alleged IP address, which the Court granted. [Dkt. 5, 7].

       Doe filed his answer, affirmative defenses, and counterclaims on December 19, 2019.

Doe’s affirmative defenses detail several legal and factual reasons why Malibu is barred from

relief. [Dkt. 16, Answer ¶¶ 36-91]. For example, Doe’s equitable defenses specify Malibu

intentionally does not police infringements of its works, intending to trap and coerce settlements

from unwary internet users [Id. ¶¶ 39-51, 59-63, 74-79. 87]; Malibu submitted sham and outdated

affidavits when applying to this Court to unmask the subscriber associated with the Alleged IP

address [Id. at ¶¶ 82-84]; and Malibu sued Doe and others despite knowing its methodology for

identify potential infringements is flawed [Id. at ¶¶ 81, 85-86]. As another example, Doe asserts

the affirmative defense of fair use, alleging that any copying was minimal and had little effect on

Malibu’s market for its works. [Answer ¶¶ 89-91].

III. The Court should deny Plaintiff’s motion to strike.

       A. Legal standards.

                 Because courts disfavor motions to strike an affirmative defense, a court
                 should grant one only where the defense has no relation to the controversy.

       Courts disfavor Rule 12(f) motions to strike affirmative defenses because of the preference

to resolve cases on the merits after discovery. See Kaiser Aluminum & Chem. Sales, Inc. v.

Avondale Shipyards, Inc., 677 F.2d 1045, 1057 (5th Cir. 1982); Alfaro-Huitron v. WKI

Outsourcing Solutions, LLC, 2014 U.S. Dist. LEXIS 190821, at *5 (W.D. Tex. Sept. 29, 2014)

(citation omitted). Courts also disfavor these motions because “both because striking a portion of

a pleading is a drastic remedy, and because it often is sought by the movant simply as a dilatory

tactic.” BCOWW Holdings, LLC v. Collins, No. SA-17-CA-00379-FB-ESC, 2017 U.S. Dist.


                                             2
         Case 5:19-cv-00834-DAE Document 24 Filed 01/21/20 Page 3 of 18




LEXIS 150222, at *6 (W.D. Tex. Sep. 15, 2017) (citation omitted).

        With that in mind, a “motion to strike should be granted only when the pleading to be

stricken has no possible relation to the controversy.” Id. (citing Augustus v. Bd. of Pub. Instruction

of Escambia County, Fla., 306 F.2d 862, 868 (5th Cir. 1962). A “[m]atter [should] not be stricken

from a pleading unless it is clear that it can have no possible bearing upon the subject matter of

the litigation.” Pan Am. Life Ins. Co. v. Blanco, 311 F.2d 424, 428 n.13 (5th Cir. 1962). “If there

is any doubt as to whether under any contingency the matter may raise an issue, the motion should

be denied.” Id.

                   A moving party must show both prejudice and a lack of fair notice to prevail
                  on a motion to strike an affirmative defense.

        A court should deny a motion to strike an affirmative defense if the moving party fails to

show prejudice from the affirmative defense remaining in the case. Rivera v. Laredo Petro., Inc.,

No. 7:19-CV-0005-DC-RCG, 2019 U.S. Dist. LEXIS 199472, at *3 (W.D. Tex. Aug. 15, 2019)

(citation omitted); Alfaro-Huitron, 2014 U.S. Dist. LEXIS 190821, at *5 “Even where the

challenged material is redundant, immaterial, impertinent, or scandalous, a motion to strike should

not be granted unless the presence of the surplusage will prejudice the adverse party.” Malibu

Media LLC v. Doe, No. 14-5265, 2015 U.S. Dist. LEXIS 141503, at *2 (D.N.J. Oct. 29, 2015)

(citation omitted).

        A court also must deny a motion to strike an affirmative defense when the defendant

provides “plaintiff ‘fair notice’ of the defense that is being advanced.” Woodfield v. Bowman, 193

F.3d 354, 362 (5th Cir. 1999) (observing a defendant “merely pleading the name of the affirmative

defense” may be enough to provide fair notice). “Fair notice” means “the defendant sufficiently

articulated the defense so that the plaintiff was not a victim of unfair surprise.” Id. Indeed, it would

be unfair to demand more at the pleadings stage before the defendant can test his affirmative


                                                3
         Case 5:19-cv-00834-DAE Document 24 Filed 01/21/20 Page 4 of 18




defenses in discovery. See EEOC v. LHC Group, Inc., No. 1:11CV355-LG-JMR, 2012 U.S. Dist.

LEXIS 110125, at *9 (S.D. Miss. Aug. 7, 2012) (“It is too early in the litigation to be certain that

any of the challenged affirmative defenses are invalid or inapplicable.”). Fair notice also aligns

with the requirement that a defendant assert a relevant affirmative defense to avoid waiving it. See

Woodfield, 193 F.3d at 362.

       B. The Court should deny Malibu’s motion to strike because Malibu has not made
          and cannot make any showing of prejudice.

       Malibu fails to claim once over its 20-page motion that Doe’s affirmative defenses will

prejudice Malibu if those defenses remain in the case. [See Dkt. 16 pp. 1-20]. This alone requires

denial of Malibu’s motion to strike. E.g., Malibu Media LLC v. Doe, 2015 U.S. Dist. LEXIS

141503, at *4-5 (denying Malibu’s motion to strike where “perhaps most importantly, [Malibu]

has not demonstrated that it will be prejudiced if these affirmative defenses are not stricken”); see

also Hodge v. Palmer Consulting & Insp. Serv., No. 7:18-CV-00194-DC-RCG, 2019 U.S. Dist.

LEXIS 199807, at *5-6 (W.D. Tex. Aug. 14, 2019) (refusing to strike affirmative defense where

“[p]laintiffs have again failed to show how they have been or would be prejudiced by the

affirmative defense remaining in [d]efendant's [a]nswer.”).

       Even more, Malibu cannot show prejudice if it tried. Prejudice in the Rule 12(f) context

does not include expending time and money litigating affirmative defenses. BCOWW Holdings,

LLC, 2017 U.S. Dist. LEXIS 150222, at *8 n.4. Instead, “the prejudice inquiry considers whether

the plaintiff had sufficient notice to prepare for and contest the defense, and not simply whether

the defense, and evidence in support of it, were detrimental to the plaintiff (as every affirmative

defense is).” Rogers v. McDorman, 521 F.3d 381, 387 (5th Cir. 2008).

       Malibu has had and will have sufficent notice to prepare for and contest Doe’s affirmative

defenses. Discovery has not even started. And the detailed allegations Doe provides with his


                                              4
         Case 5:19-cv-00834-DAE Document 24 Filed 01/21/20 Page 5 of 18




affirmative defenses highlight why Malibu cannot show prejudice. See Rivera, 2019 U.S. Dist.

LEXIS 199472, at *3-4 (finding “no prejudice or unfair surprise resulting from the way in which

[d]efendant plead its affirmative defenses” where defendant provided factual support with its

affirmative defenses.).

       The Court should deny Malibu’s motion on the sole basis that Malibu fails to claim

prejudice and cannot show it.

       C. The Court should deny Malibu’s motion to strike because Doe’s affirmative
          defenses are relevant to this controversy and put Plaintiff on fair notice.

       Underscoring the lack of prejudice to Malibu is that Doe’s affirmative defenses relate to

this controversy and give Malibu fair notice of the nature of the defense. As explained, this is all

the law requires of Doe to satisfy the pleading obligations for affirmative defenses. This standard

also means Malibu’s arguments on the merits of Doe’s defenses are improper at this stage. These

are more reasons for why the Court should deny Malibu’s motion to strike.

               i. The Court should reject Malibu’s arguments on the merits of Doe’s
                  affirmative defenses.

       At the pleadings stage, the sufficiency of an affirmative defense depends only on (a) its

relation to the controversy at issue and (b) if it gives fair notice of the defense. See Malibu Media

LLC v. Doe, 2015 U.S. Dist. LEXIS 141503, at *3 (recognizing a court considering a motion to

strike “must evaluate whether the defense is one that is recognized as a defense to the cause of

action and whether it can possibly prevent recovery under the facts pled.”). A court need not reach

the merits of an affirmative defense to determine its sufficiency. Parrish v. Premier Directional

Drilling, L.P., No. 5:16-CV-417-DAE, 2016 U.S. Dist. LEXIS 195889, at *6 (W.D. Tex. Oct. 4,

2016) (denying a motion to strike where it was unclear as matter of law that an affirmative defense

had no relation to the controversy, and then refusing to “delve into the merits of the case at [the

motion to strike pleadings] stage.”) In effect, evaluating the merits of an affirmative defense at the

                                               5
         Case 5:19-cv-00834-DAE Document 24 Filed 01/21/20 Page 6 of 18




pleadings stage would undermine the liberal pleading standard for defenses under Rule 8(b) and

deprive a defendant the right to test the merits in discovery.

       For these reasons, the Court should disregard Malibu’s arguments on the merits of Doe’s

affirmative defenses. Malibu’s motion lumbers through the legal elements of Doe’s defenses, often

adding its version of “facts” absent from the pleadings. Malibu’s arguments are a wasted effort. In

fact, another district court has disapproved Malibu’s same tactic of “focus[ing] largely on the

merits of the defenses, and not their sufficiency.” Malibu Media LLC v. Doe, 2015 U.S. Dist.

LEXIS 141503, at *3 (emphasis in original).

          Doe’s First Affirmative Defense of failure to state a claim is relevant and provides
          fair notice.

       The Court should allow Doe to proceed with his affirmative defense of failure to state a

claim upon which relief may be granted. Malibu does not and cannot show that Doe’s defense does

not give fair notice of the defense. Instead, Malibu choses to argue the sufficiency of its own

pleadings. [Dkt. 16 pp. 2-3]. While this is proper in responding to a Rule 12(b)(6) motion, it is

improper when making a motion to strike.

       Malibu also does not show the defense “has no relation to the controversy.” See Augustus,

306 F.2d at 868. Nor can it. Indeed, another district court denied Malibu’s motion to strike a

defendant’s affirmative defense for failure to state a claim because it could not find the defense

“ha[d] no possible relation to the controversy” or “can have no possible bearing upon the subject

matter of the litigation.” Malibu Media, LLC v. Doe, No. 1:14CV2293, 2015 U.S. Dist. LEXIS

131335, at *7 (N.D. Ohio Sep. 29, 2015) (citations omitted).

       Finally, Malibu does not show Doe’s failure to state a claim defense fails as a matter of

law. As a prior decision from this district observes, courts are split over whether failure to state a

claim is a proper affirmative defense. BCOWW Holdings, LLC, 2017 U.S. Dist. LEXIS 150222, at


                                               6
         Case 5:19-cv-00834-DAE Document 24 Filed 01/21/20 Page 7 of 18




*11-12. To that end, the decision correctly denied a motion to strike a failure to state a claim

defense because “there is no reason this ‘belt-and-suspenders’ type pleading prejudices Plaintiffs

in any manner.” Id. at *12. The Court should likewise deny Malibu’s motion to strike Doe’s failure

to claim defense.

                   Doe’s Second Affirmative Defense of copyright misuse is relevant and
                  provides fair notice.

       The Fifth Circuit recognizes copyright misuse as an affirmative defense that “bars a

culpable plaintiff from prevailing on an action for the infringement of the misused copyright.”

Alcatel USA, Inc. v. DGI Techs., Inc., 166 F.3d 772, 792 (5th Cir. 1999) (quotation omitted).

Copyright misuse is “an equity based defense…forbid[ing] the use of the copyright to secure an

exclusive right or limited monopoly not granted by the Copyright Office and which is contrary to

the public policy grant.” Veeck v. S. Bldg. Code Cong. Int'l Inc., 241 F.3d 398, 409 (5th Cir. 2001).

Thus, Doe’s affirmative defense of copyright misuse is relevant to this controversy.

       Doe also provides Malibu fair notice of the basis for his defense. Doe alleges how Malibu

has and continues to violate public policy of the copyright laws by purposely failing to police and

protect its copyrights in the market intending to coerce settlements. [Dkt. 14, Answer ¶¶ 39-51].

This is enough to create questions of fact and law that prohibit striking this defense. The

Guastaferro decision is persuasive here: “Because the validity of the [copyright misuse] defense

is an inquiry better suited for resolution following discovery, it is premature at this stage for the

Court to conclude that the defense is ‘clearly insufficient as a matter of law.’” Malibu Media, LLC

v. Guastaferro, No. 1:14-cv-1544, 2015 U.S. Dist. LEXIS 99217, at *5-6 (E.D. Va. July 28, 2015)

(citations omitted). So to here should the Court deny Malibu’s motion to strike Doe’s copyright

misuse defense.

                   Doe’s Third Affirmative Defense of unconstitutionally excessive damages is
                  relevant and provides fair notice.
                                              7
           Case 5:19-cv-00834-DAE Document 24 Filed 01/21/20 Page 8 of 18




       The Court should allow Doe’s affirmative defense of unconstitutionally excessive damages

to proceed, despite Malibu’s plea that it is “not properly asserted as an affirmative defense.” [Dkt.

16 p. 5]. First, Malibu does not show lack of fair notice or that it would be prejudiced by this

defense. Decisions from this district have rejected the argument a plaintiff suffers prejudice from

a question about whether a defense is “affirmative”:

               the inclusion of the above non-affirmative defenses in Defendants' answer
               does not prejudice the Plaintiffs in this action. In fact, Plaintiffs have
               arguably been given an advantage in the form of a more robust
               understanding of Defendants' defense strategy through Defendants’
               decision to plead non-affirmative defenses….Indeed, by pleading these
               defenses, Defendants have provided Plaintiffs with additional
               information regarding their defense strategy on certain claims.

BCOWW Holdings, LLC, 2017 U.S. Dist. LEXIS 150222, at *8. See also Deaf Interpreter Servs.

v. Webbco Enters., L.L.C., No. SA:13-CV-867-OLG, 2014 U.S. Dist. LEXIS 191218, at *3 (W.D.

Tex. June 30, 2014) (refusing to strike defenses more properly classified as denials of essential

elements because plaintiff did not show it would suffer prejudice if the defenses as pled were not

struck).

       Doe’s affirmative defense of unconstitutionally excessive damages also creates a question

of law. Even though Malibu seeks only statutory damages, a statutory damages award can be

unconstitutional when it is “so severe and oppressive as to be wholly disproportional to the offense

and obviously unreasonable.” Zomba Enters., Inc. v. Panorama Records, Inc., 491 F.3d 574, 587-

88 (6th Cir. 2007). And in another decision involving Malibu, the district court observed a question

exists over whether excessive statutory damages can violate due process. Malibu Media, LLC v.

Doe, 2:13-CV-135-RLM-JEM, 2014 U.S. Dist. LEXIS 34151, at *6-7 (N.D. Ind. Mar. 17, 2014)

(comparing Sony BMG Music Entm't v. Tenenbaum, 660 F.3d 487 (1st Cir. 2011) (reversing the

district court's ruling that excessive statutory damages violated defendant's due process rights) with



                                               8
         Case 5:19-cv-00834-DAE Document 24 Filed 01/21/20 Page 9 of 18




Zomba Enters., 491 F.3d at 587-88).

       This question of law refutes any argument Doe’s excessive damages affirmative defense

can have “no possible bearing” upon the subject matter of the litigation. See Augustus, 306 F.2d at

868. Even more, Doe’s pleadings put Malibu on fair notice of the defense. The Court should deny

Malibu’s motion to strike Doe’s affirmative defense of unconstitutionally excessive damages.

                 Doe’s Fourth Affirmative Defense of de minimis is relevant and provides fair
                 notice.

       The Court should allow Doe’s de minimis affirmative defense to proceed. Doe gives

Malibu fair notice of the basis for the defense. [Answer ¶¶ 53-58]. De minimis infringement

requires a defendant to “demonstrate that the copying of the protected material is so trivial as to

fall below the quantitative threshold of substantial similarity, which is always a required element

of actionable copying.” Interplan Architects, Inc. v. C.L. Thomas, Inc., No. 4:08-cv-03181, 2010

U.S. Dist. LEXIS 114306, at *146 (S.D. Tex. Oct. 27, 2010) (citation omitted). Doe’s allegations

create fact questions about whether Doe shared the Malibu works asserted, and if so, the minimal

portion of the works shared. [Answer ¶ ¶ 56-58]. Because of these fact questions, the Court should

deny Malibu’s motion to strike Doe’s de minimis defense. Solis v. Bruister, No. 4:10cv77-DPJ-

JKB, 2012 U.S. Dist. LEXIS 30739, 2012 WL 776028, at *7 (S.D. Miss. Mar. 8, 2012) (“[I]f there

is a question of law or fact regarding a particular defense, a court must deny a motion to strike….”)

(citations omitted).

                   Doe’s Fifth Affirmative Defense of failure to mitigate damages and laches
                 is relevant and provides fair notice.

       Doe’s affirmative defense of Malibu’s failure to mitigate damages and laches should

proceed. Malibu’s motion. The “essence” of failure to mitigate damages doctrine is “all or part of

the plaintiff’s damage should reasonably have been avoided by the plaintiff.” Guastaferro, 2015

U.S. Dist. LEXIS 99217, at *13. Several decisions have concluded that a plaintiff's knowing failure

                                              9
        Case 5:19-cv-00834-DAE Document 24 Filed 01/21/20 Page 10 of 18




to stop ongoing copyright infringement may represent a failure to mitigate. E.g., Tingley Sys., Inc.

v. HealthLink, Inc., 509 F. Supp. 2d 1209, 1219 (M.D. Fla. 2007) (finding genuine issue of material

fact existed on failure to mitigate damages defense where there was a dispute over whether

copyright holder sent warning letter to defendant); Malibu Media, LLC v. Zumbo, No. 2:13-cv-

729, 2014 U.S. Dist. LEXIS 82272, at *4 (M.D. Fla. June 17, 2014) (denying motion to strike

where defendant alleged plaintiff “purposefully avoided taking sufficient steps to protect their

copyrighted material because it is more profitable to allow their subscribers to distribute content

and seek judgments and/or settlements from the subscribers”). And the courts are split on Malibu’s

claim that its election of statutory damages “invalidates” a failure to mitigate defense [Dkt. 16

p.10]. Guastaferro, 2015 U.S. Dist. LEXIS 99217, at *14 (denying Malibu’s motion to strike the

defendant’s failure to mitigate affirmative defense); Malibu Media, LLC v. Doe, No. 2:13-cv-135,

2014 U.S. Dist. LEXIS 34151, at * 5 (N.D. Ind. Mar. 17, 2014) (denying Malibu’s motion to strike

the defendant’s failure to mitigate affirmative defense “[b]ecause there is little case law directly

addressing this question and because there is some disagreement about the answer”); Zumbo, 2014

U.S. Dist. LEXIS 82272, at *8-11 (discussing the court split, and with no controlling authority,

denying Malibu’s motion to strike the defendant’s failure to mitigate affirmative defense).

       The Fifth Circuit recently determined that failure to mitigate is not an “absolute defense”

to liability for copyright statutory damages because of the deterrent component of statutory

damages. Energy Intelligence Grp., Inc. v. Kayne Anderson Capital Advisors, L.P., No. 18-20350,

2020 U.S. App. LEXIS 1347, * 27 (Jan. 15, 2020). Even so, the Fifth Circuit did not hold failure

to mitigate is not a partial affirmative defense to statutory damages; it only held that “mitigation

rules do not wholly preclude recovery of statutory damages.” Id. Thus, a question of law remains

about whether the failure to mitigate defense can partially preclude a statutory damages award.



                                              10
        Case 5:19-cv-00834-DAE Document 24 Filed 01/21/20 Page 11 of 18




Doe’s allegations that Malibu failed to police or otherwise protect its copyrights serve as fair notice

to Malibu of the basis for the failure to mitigate defense. [Answer ¶¶ 59-66].

       Similarly, Doe’s laches defense should stand. Doe’s allegations put Malibu on fair notice

of his laches defense. Indeed, a laches defense need not include detailed allegations to defeat a

motion to strike. Hodge, 2019 U.S. Dist. LEXIS 199807, at *5-6. Doe’s detailed allegations exceed

his pleading obligations. [Answer ¶¶ 59-66].

       Moreover, that Malibu filed within the statute of limitations does not bar Doe’s laches

defense. Malibu misstates the Supreme Court’s Petrella decision. [Dkt. 16 p. 11]. The Supreme

Court did not categorically preclude laches from actions filed within the limitations period.

Petrella v. MGM, 572 U.S. 663, 685 (2014). Rather, it clarified in Petrella that under extraordinary

circumstances, laches can bar relief within the limitations period. Id.

       Predictably, other district courts have denied Malibu’s requests to strike a laches defense

to copyright infringement. Malibu Media, LLC v. Doe, 2015 U.S. Dist. LEXIS 131335, at *8;

Malibu Media, LLC v. Lee, No. 12-03900, 2013 U.S. Dist. LEXIS 72218, at *26 (D.N.J. May 22,

2013). The Court should likewise deny Malibu’s motion to strike Doe’s affirmative defense of

failure to mitigate damages and laches.

                   Doe’s Eighth Affirmative Defense of statutory rights and limitations is
                 relevant and provides fair notice. 2

       Doe’s affirmative defense of statutory rights and limitations is sufficient. Doe alleges (1)

Malibu cannot double recover for an infringement under 17 U.S.C. § 504; (2) Malibu is barred

from statutory damages for breaching the copyright registration requirements that are prerequisites


2
  To focus the issues, Doe is not challenging Malibu’s motion to strike Doe’s Sixth Affirmative
Defense of No Infringement and its Seventh Affirmative Defense of failure to join indispensable
parties. Doe is counterclaiming for a declaratory judgement of non-infringement, which suffices
to state a claim as Doe establishes in his response to Malibu’s motion to dismiss.

                                               11
        Case 5:19-cv-00834-DAE Document 24 Filed 01/21/20 Page 12 of 18




for statutory damages; and (3) Doe is reserving his right to assert all defenses available under the

Copyright Act. [Answer ¶¶ 69-71]. These show that the defense is relevant to this copyright

controversy. And they show Doe has placed Malibu on fair notice of the basis of Doe’s defense.

       Malibu’s arguments about this defense are unpersuasive. First, Malibu ignores Doe’s

allegations that Malibu cannot recover statutory damages because it improperly registered its

works. [Dkt. 16 pp. 14-15]. Failure to timely register works bars the recovery of statutory damages.

17 U.S.C. § 412.

       Second, Malibu omits a key part of Malibu Media v. Batz. In that case, the court premised

its striking of a “one satisfaction” defense on the fact that in 2013, Malibu had “never, in any civil

action, been awarded statutory damages.” Malibu Media, LLC v. Batz, Civil Action No. 12-cv-

01953-WYD-MEH, 2013 U.S. Dist. LEXIS 69052, at *7 (D. Colo. Apr. 5, 2013). But it is nearly

seven years later, during which Malibu has filed hundreds of copyright infringement lawsuits. Doe

has a right to discover whether Malibu has recovered statutory damages or a similar award related

to the same file-sharing incidents Malibu alleges here. For these reasons, the Court should deny

Malibu’s motion to strike this defense.

                     Doe’s Ninth Affirmative Defense of no willful infringement is relevant and
                   provides fair notice.

       Doe’s ninth affirmative defense states that “any alleged infringement by Defendant was

innocent and not willful.” [Answer ¶ 72]. Innocent infringement is a statutory affirmative defense

both to copyright infringement and a claim for statutory damages. 17 U.S.C. §§ 405, 504(c)(2).

Because Malibu has requested statutory damages only, Doe’s affirmative defense—on which he

bears the burden of proof under § 504(c)(2)—is relevant to this controversy. See Interplan

Architects, 2010 U.S. Dist. LEXIS 114306, at *143 (observing that “[i]nnocent infringement

remains an affirmative defense to an award of statutory damages under 17 U.S.C. § 504(c) for


                                               12
        Case 5:19-cv-00834-DAE Document 24 Filed 01/21/20 Page 13 of 18




copyright infringement” but striking the defense because plaintiff did not seek statutory damages).

The Court should deny Malibu’s motion to strike this defense.

                  Doe’s Tenth Affirmative Defense of acquiescence is relevant and provides
                 fair notice.

       Because acquiescence is an affirmative defense to copyright infringement, it is relevant to

this copyright infringement controversy. See Am. Registry of Radiologic Technologists v. Bennett,

939 F. Supp. 2d 695, 713 (W.D. Tex. 2013) (citing Conan Props., Inc. v. Conans Pizza, Inc., 752

F.2d 145, 153 (5th Cir. 1985)). And Doe’s allegations are enough to satisfy Doe’s fair notice

obligation. See Am. Registry of Radiologic Technologists, 939 F.Supp. 2d at 713 (recognizing that

“acquiescence involves the plaintiff's implicit or explicit assurances to the defendant which

induces reliance by the defendant.”). Doe’s allegations highlight how Malibu knowingly

encourages or is willfully blind to sharing and distribution of its films. [Answer ¶¶ 75-76].

       At least one court has denied Malibu’s motion to strike an acquiescence defense to

copyright infringement, finding the defense presented a question of fact that it could not dispose

of on a motion to strike. E.g., Malibu Media, LLC v. Doe, No. 2:13-CV-135-RLM-JEM, 2014 U.S.

Dist. LEXIS 34151, at *12-13 (N.D. Ind. Mar. 17, 2014). The Court should likewise deny Malibu’s

motion to strike Doe’s acquiescence defense.

                  Doe’s Eleventh Affirmative Defense of estoppel is relevant and provides fair
                 notice.

       Because the Fifth Circuit recognizes estoppel as an affirmative defense to copyright

infringement, Doe’s estoppel defense is relevant to Malibu’s copyright infringement claim. See

Carson v. Dynegy, Inc., 344 F.3d 446, 453 (5th Cir. 2003). Doe’s factual allegations also meet

Doe’s fair notice obligation. [Answer ¶¶ 77-79]. These allegations show that despite Malibu

knowing the facts related to the unauthorized file-sharing it alleges, Malibu acted to induce Doe

and others to believe that Malibu intended the open availability of the works shared. [Id.]

                                              13
        Case 5:19-cv-00834-DAE Document 24 Filed 01/21/20 Page 14 of 18




       Several courts have rightly denied Malibu’s motions to strike similar estoppel defenses to

copyright infringement. E.g., Malibu Media, LLC v. Doe, No. 1:14CV2293, 2015 U.S. Dist.

LEXIS 131335, at *7-8 (N.D. Ohio Sep. 29, 2015); Malibu Media, LLC v. Peterson, No. 16-CV-

786 JLS (NLS), 2017 U.S. Dist. LEXIS 66170, at *19 (S.D. Cal. May 1, 2017); Malibu Media,

LLC v. Doe, No. 12-2078, 2013 U.S. Dist. LEXIS 55985, at *29 (E.D. Pa. Mar. 6, 2013). The

Court should likewise deny Malibu’s motion to strike Doe’s estoppel defense here.

                  Doe’s Twelfth Affirmative Defense of unclean hands is relevant and
                 provides fair notice.

       Doe meets his obligation to show his unclean hands defense is relevant to this controversy

and gives fair notice to Malibu. Unclean hands is an affirmative defense to copyright infringement

when the plaintiff’s wrongful acts affect the equitable relations between the parties for the

controversy at issue. E.g., Mitchell Bros. Film Group v. Cinema Adult Theater, 604 F.2d 852, 863

(5th Cir. 1979); Saxon v. Blann, 968 F.2d 676, 680 (8th Cir. 1992). So Doe’s unclean hands defense

is relevant to Malibu’s copyright infringement claim.

       Doe also puts Malibu on fair notice that his unclean hands defense targets Malibu’s

wrongful acts that have affected the equitable relations between the parties. For example, Doe

alleges that Malibu filed outdated and sham affidavits to unmask Doe’s identity. [Answer ¶¶ 82-

84]. Doe also details how Malibu has proceeded with this copyright infringement lawsuit despite

knowing its methodology for identifying alleged infringers is questionable, and despite

deliberately seeding its works on the internet to provoke infringement. [Id. ¶¶ 81, 85-87].

       Several courts have denied Malibu’s requests to strike similar unclean hands defenses to

copyright infringement. E.g., Guastaferro, 2015 U.S. Dist. LEXIS 99217 at *6-7; Malibu Media,

LLC v. Peterson, No. 16-CV-786 JLS (NLS), 2017 U.S. Dist. LEXIS 66170, at *19 (S.D. Cal.

May 1, 2017); Malibu Media, LLC v. Doe, No. 12-2078, 2013 U.S. Dist. LEXIS 55985, at *29


                                             14
        Case 5:19-cv-00834-DAE Document 24 Filed 01/21/20 Page 15 of 18




(E.D. Pa. Mar. 6, 2013); Malibu Media v. Doe, No. 13-11432, 2014 U.S. Dist. LEXIS 79889, at

*8-9 (E.D. Mich. June 12, 2014). To the same end, the Court should deny Malibu’s motion to

strike Doe’s unclean hands defense.

                   Doe’s Thirteenth Affirmative Defense of intervening causes is relevant and
                 provides fair notice.

       Doe’s defense of intervening causes is not a redundant denial of copyright infringement.

Rather, it is an affirmative defense against the core of Malibu’s complaint—that someone using

an IP address associated with Doe’s internet service provider shared Malibu’s copyrighted works.

[See Dkt. 1, ¶¶ 9-10]. For example, if a third-party infringed Malibu’s works using the IP address

identified in the Complaint, Doe has a right to prove intervening causes even if the allegations

about the IP-linked infringement in the complaint are true. Because there are circumstances under

which Doe’s affirmative defense of intervening causes may succeed, the Court should deny

Malibu’s motion to strike this defense.

                    Doe’s Fourteenth Affirmative Defense of fair use is relevant and provides
                 fair notice.

       Because fair use is an affirmative defense to copyright infringement, it is relevant to this

copyright infringement controversy. 17 U.S.C. § 107. And Doe’s allegations are enough to satisfy

his fair notice obligation for his affirmative defense of fair use. Doe alleges that (1) any alleged

copying was minimal and (2) Malibu’s alleged works had minimal value in the market. [Answer

¶¶ 90-91].

       These allegations show that Doe has the right to test the merits of his fair use defense in

discovery. See U.S.C. 17 § 107 (providing that the amount of the work copied and effect on the

potential market for the work are relevant fair use factors). Indeed, because fair use is so fact-

specific, courts routinely refuse to make determinations on fair use at the pleadings stage. See, e.g.,

Katz v. Chevaldina, 900 F. Supp. 2d 1314, 1316 (S.D. Fla. 2012) (“[T]he general rule [is] that fair

                                               15
        Case 5:19-cv-00834-DAE Document 24 Filed 01/21/20 Page 16 of 18




use defenses are not ripe for determination before the summary judgment stage.”); Browne v.

McCain, 612 F. Supp. 2d 1125, 1130 (C.D. Cal. 2009); see also Campbell v. Acuff-Rose Music,

Inc., 510 U.S. 569, 577 (1994) (discussing the case-by-case analysis involved for fair use).

       And unsurprisingly, several courts have denied Malibu’s motions to strike fair use at the

pleadings stage. E.g., Malibu Media, LLC v. Wong, Civ. No. 2:14-5238, 2015 U.S. Dist. LEXIS

92447, *4-5 (D.N.J. Jul. 16, 2015) (observing that to strike fair use would be to “rush the legal

proceedings”); Guastaferro, 2015 U.S. Dist. LEXIS 99217, * 4-5; Malibu Media LLC v. Doe, 2015

U.S. Dist. LEXIS 141503, at *3-5. The Court should likewise deny Malibu’s motion to strike

Doe’s affirmative defense of fair use.

IV. Conclusion.

       Doe has met his obligation to give fair notice of relevant affirmative defenses. He has the

right to test those defenses in discovery, because Malibu has showed no prejudice from the

defenses staying in the case. Doe asks that the Court deny Malibu’s motion to strike Doe’s

affirmative defenses.



Dated: January 21, 2020                                     Respectfully submitted,

                                                            /s/ JT Morris
                                                            JT Morris
                                                            Texas State Bar No. 24094444
                                                            jt@jtmorrislaw.com
                                                            Ramzi Khazen
                                                            Texas State Bar No. 24040855
                                                            ramzi@jtmorrislaw.com
                                                            JT Morris Law, PLLC
                                                            1105 Nueces Street, Suite B
                                                            Austin, Texas 78701
                                                            Tel: 512-717-5275
                                                            Fax: 512-582-2948

                                                            Attorneys for Defendant John Doe

                                             16
        Case 5:19-cv-00834-DAE Document 24 Filed 01/21/20 Page 17 of 18




                               CERTIFICATE OF SERVICE
       Pursuant to the Federal Rule of Civil Procedure and the Local Rules, a true and correct
copy of the foregoing was served on all counsel of record by E-File on January 21, 2020.


                                                           /s/ JT Morris
                                                           JT Morris




                                            17
Case 5:19-cv-00834-DAE Document 24 Filed 01/21/20 Page 18 of 18




                            18
